           Case 1:20-cv-09056-GHW Document 27 Filed 04/12/21 Page 1 of 2
                                                                                   USDC SDNY
                                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                      DOC #: _________________
 ------------------------------------------------------------------------------X   DATE FILED: 4/12/2021
                                                                               :
 ALEXA BATES, et al.,                                                          :
                                                                               :
                                                 Plaintiffs,                   :     1:20-cv-09056-GHW
                                                                               :
                              -against-                                        :     1:20-cv-09717-GHW
                                                                               :
 DEVA CONCEPTS, LLC, a Delaware Limited Liability                              :         ORDER
 Company d/b/a DEVA CURL,                                                      :
                                                                               :
                                                 Defendant.                    :
 ----------------------------------------------------------------------------- X
                                                                               :
 CRYSTAL ADAMS, et al.,                                                        :
                                                 Plaintiffs,                   :
                              -against-                                        :
                                                                               :
 DEVA CONCEPTS LLC,                                                            :
                                                                               :
                                                   Defendant.                  :
 ---------------------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         As stated on the record during the April 12, 2021 conference, Defendant’s motions to

compel arbitration are due no later than May 7, 2021. Plaintiffs’ oppositions are due no later than

four weeks following service of the motions. Defendant’s replies, if any, are due no later two weeks

following service of Plaintiffs’ oppositions. “In deciding motions to compel [arbitration], courts

apply a ‘standard similar to that applicable to a motion for summary judgment.’” Nicosia v.

Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016) (quoting Bensadoun v. Jobe-Riat, 316 F.3d 171, 175

(2d Cir. 2003)). Accordingly, in connection with its motions, Defendant must provide all documents

that are required to accompany a motion for summary judgment, including a memorandum of law, a

statement pursuant to Local Civil Rule 56.1, and any additional materials with which it intends to

support the motion, including affidavits or declarations.
         Case 1:20-cv-09056-GHW Document 27 Filed 04/12/21 Page 2 of 2



        Defendant’s anticipated motions to dismiss are due no later than June 15, 2021. Plaintiffs’

oppositions are due no later than four weeks following service of the motions. Defendant’s replies,

if any, are due no later two weeks following service of Plaintiffs’ oppositions.

        For the reasons stated on the record during the April 12, 2021 conference, discovery is

stayed in both cases referenced in the above caption, pending resolution of the motions to compel

arbitration and the motions to dismiss. The initial pretrial conference scheduled for May 5, 2021

and the April 28, 2021 deadline for the parties to submit the joint letter and case management plan

described in the Court’s March 19, 2021 order, are adjourned sine die.

        SO ORDERED.

 Dated: April 12, 2021                               _____________________________________
 New York, New York                                           GREGORY H. WOODS
                                                             United States District Judge




                                                    2
